Name: Council Regulation (EEC) No 3173/88 of 14 October 1988 amending Regulation (EEC) No 3977/87 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1988 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 282/30 Official Journal of the European Communities 15. 10 . 88 COUNCIL REGULATION (EEC) No 3173/88 of 14 October 1988 amending Regulation (EEC) No 3977/87 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1988 and certain conditions under which they may be fished of the extension of the Swedish fishing jurisdiction in the Baltic Sea ; Whereas these consultations have been successfully concluded and, as a result, it is possible to fix the quantities of cod and salmon which may be fished by the Community in the waters concerned, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 6 of Regulation (EEC) No 3977/87 : '7 . Fishing for herring shall be prohibited from 15 9 to 31 October 1988 within the area bounded by the following coordinates :  the south coast of Ireland at longitude 09 °00'W,  latitude 51 °15/N, longitude 09 °00'W,  latitude 51 °15'N, longitude 11 °00'W,  latitude 52 °30'N, longitude 11 °00'W,  the west coast of Ireland at latitude 52 °30'N.' Article 2 Annex I of the Regulation shall replace the corresponding elements of the Annex to Regulation (EEC) No 3977/87. Notes (^ to (47) appearing in Annex II to this Regulation shall be added to the Annex to Regulation (EEC) No 3977/87. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas pursuant to Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to establish the total allowable catches (TAC) by stock or group of stocks, the share available to the Community and the specific conditions under which these catches must be taken ; whereas pursuant to Article 4 of the same Regulation, the share available to the Community is allocated among the Member States ; Whereas Regulation (EEC) No 3977/87 (2) fixes, for certain fish stocks and groups of fish stocks, the TAC for 1988 and certain conditions under which they may be fished : Whereas, taking account of the latest scientific advice, it is necessary to limit fishing on spawning concentrations of herring in the geographical regions south-east Ireland and Great Sole ; whereas higher catches may be taken if spawning fish are protected and, therefore, the total allowable catch of herring in ICES divisions VII g, h, j and k may be increasd ; Whereas, in accordance with the procedure provided for in Article 2 on the Fisheries Agreement between the European Economic Community and the Kingdom of Sweden (3) the parties have consulted on the consequences This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 October 1988 . For the Council The President V. PAPANDREOU (') OJ No L 24, 27. 1 . 1983, p. 1 . Ã 1) OJ No L 375, 31 . 12. 1987, p. 1 . 0 OJ No L 226, 29 . 8 . 1980, p . 2. 15. 10 . 88 Official Journal of the European Communities No L 282/31 ANEXO I / BILAG I / ANHANG I / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE I / ANEXO I EspÃ ©cie / Art / Art / Ã Ã ¯Ã ´Ã ¿Ã  / Species / EspÃ ¨ce / Specie / Soort / EspÃ ©cie Zona / OmrÃ ¥de / Bereich / Ã Ã Ã ½Ã · / Zone / Zone / Zona / Sector / Zona TAC Estado miembro / Medlemsstat / Mitgliedstaat / Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  / Member State / Ã tat membre / Stato membro / Lid-Staat / Estado-membro Cuota / Kvote / Quote / Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · / Quota / Quota / Contingente / Quota / Quota ( i ) (2) (3) w (5) Arenque / Sild / Hering / Ã ¡Ã ­Ã ³Ã ³Ã ± / Herring / Hareng / Aringa / Haring / Arenque (Clupea harengus) VII g, h, j , k ('&gt;) 18 000 BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 200 1 110 , 15 560 1 110 20 CEE / EÃF / EWG / EOK/ EEC / EEG 18 000 SalmÃ ³n / Laks / Lachs / Ã £Ã ¿Ã »Ã ¿Ã ¼Ã Ã  / Salmon / Saumon / Salmone / Zalm / SalmÃ £o (Salmo salar) III b, c, d (') 870Q BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 807 H 63 n | CEE / EÃF / EWG / EOK/ EEC / EEG 870 Bacalao / Torsk / Kabeljau / Ã Ã ¬Ã ´Ã ¿Ã  / Cod / Cabillaud / Merluzzo bianco / Kabeljauw / Bacalhau (Gadus morhua) III b, c, d 92 100 BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 66 680 H 24 920 (47) CEE / EÃF / EWG / EOK / EEC / EEG 91 600 No L 282/32 Official Journal of the European Communities 15. 10 . 88 ANNEX II (u) Of which 1 58 tonnes may be fished in an area defined by straight lines connecting the following coordi ­ nates : 58 46,836'N 58 °29,000'N 58 ° 12,000'N 57 ° 54,69 l'N 57 °44,000'N 57 ° 33,800'N 57 ° 26,71 7'N 57 ° 14,1 92'N 56 ° 58,000'N 56 °45,000'N 56 °35,000'N 56 ° 27,000'N 56 ° 15,000'N 56 °02,433'N 55 °58,863'N 55 ° 57,3G0'N 55 ° 53,482'N 55 ° 53,36 l'N 55 ° 57,300'N 56 °17,000'N 56 °37,000'N 56 ° 57,000'N 57 ° 17,000'N 57 ° 27,000'N 57 °48,000'N 58 °00,000'N 58 ° 13,000'N 58&amp;29,000'N 58 °46,514'N 58 ° 46,836'N 20 28,672 E 20 ° 26,590'E 20 °22,502'E 20 ° 24,920'E 20 ° 14,139'E 20 °03,965'E 20 °02,160'E 19 °53,565'E 19 °40,270'E 19 °31,720'E 19 °25,070'E 19 °21,070'E 19 ° 13,565'E 19 °05,669'E 19 °04,876'E 19 ° 04,049'E 18 °56,777'E 1 8 ° 56,943'E 19 °07,273'E 19 °24,065'E 19 °36,869'E 19 °51,070'E 20 ° 1 1 ,090'E 20 ° 13,090'E 20 °33,336'E 20 °39,090'E 20 °32,090'E 20 ° 33,090^E 20 °29,982'E 20 °28,672'E (45) Of which 12 tonnes may be fished in the area defined in (46) Of which 1 460 tonnes may be fished in the area defined in (44). (47) Of which 540 tonnes may be fished in the area defined in ("J.